Case: 4:11-cv-00044-CDP Doc. #: 1043 Filed: 10/07/19 Page: 1 of 4 PageID #: 30964




                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

   A.O.A., et al.                                    )
                                                     )
              Plaintiffs,                            )
                                                     )   Case No.:      4: l l-cv-00044-CDP
              v.                                     )                  (CONSOLIDATED)
                                                     )
   THE DOE RUN RESOURCES                             )
                                                     )
   CORPORATION, et al.,                              )
                                                     )
              Defendants.                            )

                         THIRD AMENDED CASE MANAGEMENT ORDER NO. 15

         IT IS HEREBY ORDERED that the parties' joint motion to modify Second Amended Case

 Management Order 15 [1032] is granted.

         IT IS FURTHER ORDERED that the following schedule shall govern the next phases of

 this case:

         1. Next Status Conference

                   a. The Court will hold a telephone conference on Thursday, October 24, 2019, at 9:00

 a.m. to discuss with counsel the status of these matters and any other matters raised in their joint

 status report. The parties' joint status report informing the Court of all matters that should be

 discussed at this conference shall be filed no later than October 23, 2019. Defendants will initiate

 this conference call by providing a call-in number to all counsel and to the Court no later than

 October 23, 2019.

         2. Rule 35 Examinations:

                   a. The physical and/or mental examination pursuant to Rule 35, Fed. R. Civ. P. of

 Plaintiff Jhony Jaime Espiritu Carhuancho shall be completed by November 15, 2019. The Rule 35

 examination shall take place in St. Louis, Missouri, and plaintiffs must arrange for the appropriate
Case: 4:11-cv-00044-CDP Doc. #: 1043 Filed: 10/07/19 Page: 2 of 4 PageID #: 30965
Case: 4:11-cv-00044-CDP Doc. #: 1043 Filed: 10/07/19 Page: 3 of 4 PageID #: 30966
Case: 4:11-cv-00044-CDP Doc. #: 1043 Filed: 10/07/19 Page: 4 of 4 PageID #: 30967
